NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           FEB 28 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 10-10556

              Plaintiff - Appellee,              D.C. No. 1:09-cr-00026-MWB-2

  v.
                                                 MEMORANDUM *
JULITA ALDAN SABLAN,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 10-10557

              Plaintiff - Appellee,              D.C. No. 1:06-cr-00004-MWB-1

  v.

JULITA ALDAN SABLAN,

              Defendant - Appellant.



                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                    Mark W. Bennett, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted February 15, 2012 **
                                Honolulu, Hawaii

Before: GOODWIN, TROTT, and MURGUIA, Circuit Judges.

      Julita Aldan Sablan appeals her sentence of 70 months for possession of

methamphetamine with intent to distribute in violation of 21 U.S.C. § 841(a)(1)

(Appeal No. 10-10556) and a consecutive 15-month sentence for violation of the

terms of her supervised release (Appeal No. 10-10557). As the facts and

procedural history are familiar to the parties, we do not recite them here except as

necessary to explain our decision. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      The district court followed all required procedures in announcing Sablan’s

sentence for her conviction under 21 U.S.C. § 841(a)(1). The court explained its

initial calculation of the applicable guidelines range during the November 12, 2010

sentencing hearing, and it confirmed that the parties understood that calculation at

the inception of the November 16th hearing. The court sufficiently responded to

all of Sablan’s arguments for a downward variance as they applied to 18 U.S.C. §

3553(a) sentencing factors, and did in fact impose a below guidelines sentence.

The court explained that Sablan’s argument that the U.S. Probation Office had


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
failed to give her requested relocation assistance did not justify a further downward

variance because “I also have to balance that this is your third felony drug offense

in Federal Court, and while I believe that you want to change, the bottom line is

you haven’t made any changes.” The whole of the court’s comments concerning

the Government’s previous willingness to dismiss charges against Sablan makes

clear that the court did not erroneously believe it lacked authority to consider the

Government’s changing posture as a factor in sentencing.

      The court’s sentence was also substantively reasonable. The court’s

decision not to award a larger downward variance based on the alleged failure of

the Probation Office to provide greater rehabilitation assistance does not approach

a “clear error of judgment.” United States v. Amezcua-Vasquez, 567 F.3d 1050,

1055 (9th Cir. 2009). The application of the career criminal enhancement to

Sablan was also reasonable. The career offender enhancement is not reserved for

“major dealers” and Sablan’s below-guideline sentence “cannot be deemed

unreasonable when [her] prior felony offenses bring [her] within the Guidelines as

a career offender.” United States v. Dewey, 599 F.3d 1010, 1017 (9th Cir. 2010).

Further, the court did reduce Sablan’s sentence to reflect the unusually low

quantity of drugs at issue. First, it determined that her original criminal history

category substantially over-represented her criminal history and reduced it one


                                           3
level. Second, the court granted a variance to twenty months below the bottom-of-

the-guidelines sentence because of the small quantity.

      Finally, Sablan’s sentence for the violation of supervised release was also

substantively reasonable. The court followed the Guidelines and their rationale in

running Sablan’s sentences consecutively, in order to ensure that Sablan was

“punished both for breaching the court's trust and for the new criminal conduct, as

each act is separately and distinctly offensive.” United States v. Simtob, 485 F.3d

1058, 1063 (9th Cir. 2007). The court properly noted that Sablan had committed

the same offense for which she was already on supervised release. That factor was

relevant because a “[a] violator who, after committing an offense and being placed

on supervised release for that offense, again commits a similar offense is not only

more likely to continue on that path, but also has demonstrated to the court that the

violator has little respect for its command.” Id. The court’s explanation makes

clear that it appropriately considered Sablan’s underlying offense in order to

calculate the likelihood of recidivism and evaluate the scope of the breach of trust.

See id.

      AFFIRMED.




                                          4